  1 Michael Gerard Fletcher, (State Bar No. 070849)
      mfletcher@frandzel.com
  2 Reed S. Waddell, (State Bar No. 106644)
      rwaddell@frandzel.com
  3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
    1000 Wilshire Boulevard, Nineteenth Floor
  4 Los Angeles, California 90017-2427
    Telephone: (323) 852-1000
  5 Facsimile: (323) 651-2577

  6 Attorneys for creditor ZIONS
    BANCORPORATION, N.A., dba
  7 California Bank & Trust

  8
                                   UNITED STATES BANKRUPTCY COURT
  9
                                   NORTHERN DISTRICT OF CALIFORNIA
 10
                                             SAN JOSE DIVISION
 11

 12
      In re                                              Case No. 21-50028-SLJ
 13
      EVANDER FRANK KANE,                                Chapter 7
 14
                         Debtor.                         Hon. Stephen L. Johnson
 15
                                                         EX PARTE APPLICATION FOR ORDER
 16                                                      SHORTENING TIME FOR HEARING ON
                                                         ZIONS BANCORPORATION, N.A.’S
 17                                                      MOTION TO CONVERT CASE TO
                                                         CHAPTER 11 AND TO APPOINT
 18                                                      CHAPTER 11 TRUSTEE
 19                                                      [B.L.R. 9006-1]
 20                                                      [No hearing required]

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028          Doc# 34    Filed: 02/26/21   Entered: 02/26/21 11:21:44    Page 1 of 14
      4135361.1 | 031205-0132                           1
                                                                                    1            TO: THE HONORABLE STEPHEN L. JOHNSON, UNITED STATES
                                                                                    2 BANKRUPTCY JUDGE.

                                                                                    3

                                                                                    4            Creditor Zions Bancorporation, N.A., dba California Bank & Trust (“Zions”) hereby

                                                                                    5 applies to this Court ex parte for issuance of an order shortening time to the hearing on Zions’

                                                                                    6 Motion To Convert Case To Chapter 11 And To Appoint Chapter 11 Trustee (“Motion”). The

                                                                                    7 Application is based on this Ex Parte Application For Order Shortening Time For Hearing On

                                                                                    8 Zions Bancorporation, N.A.’S Motion To Convert Case To Chapter 11 And To Appoint Chapter

                                                                                    9 11 Trustee (“Application”), and the accompanying (1) Stipulation To Shorten Time For Hearing
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 On Zions Bancorporation, N.A.’s Motion To Convert Case To Chapter 11 And To Appoint
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 Chapter 11 Trustee (“Motion”) executed by the legal counsel for Zions and for Debtor Evander
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 Kane (“Kane”) (“Stipulation”); (2) supporting declaration of Michael Gerard Fletcher;

                                                                                   13 (3) [Proposed] Order Granting Application To Shorten Time For Hearing On Zions Bank’s
                                                   (323) 852-1000




                                                                                   14 Motion To Convert The Case To Chapter 11 And Appoint A Chapter 11 Trustee. The Application

                                                                                   15 is further based on the files and records of this case, the separately filed Motion, and the following

                                                                                   16 good cause:

                                                                                   17

                                                                                   18              APPLICATION TO SHORTEN TIME FOR HEARING OF THE MOTION
                                                                                   19            1.        Debtor Kane initiated this chapter 7 proceeding by filing his petition under

                                                                                   20 chapter 7 on January 9, 2021.

                                                                                   21            2.        Zions is a creditor of Debtor Kane admittedly owed at least $4.25 million (see

                                                                                   22 Schedules E/F: Creditors Who Have Unsecured Claims; Doc. # 1; p. 33 of 73; creditor para. 4.24).

                                                                                   23 Zions intends to file a motion to convert this case to one under chapter 11 pursuant to 11 U.S.C.

                                                                                   24 § 706(b) and to appoint a chapter 11 trustee pursuant to 11 U.S.C. § 1104 (“Zions’ Motion”).

                                                                                   25            3.        Kane is a professional hockey player on the roster of the San Jose Sharks. Kane is

                                                                                   26 paid his salary twice monthly under his National Hockey League contract to play professional

                                                                                   27 hockey for the San Jose Sharks (“NHL Contract”).

                                                                                   28

                                                                                  Case: 21-50028          Doc# 34    Filed: 02/26/21     Entered: 02/26/21 11:21:44        Page 2 of 14
                                                                                        4135361.1 | 031205-0132                             2
                                                                                    1            4.        The Zions’ Motion is designed, in large part, to bring into the estate Kane’s post-

                                                                                    2 petition salary under the NHL Contract through conversion of this chapter 7 proceeding to

                                                                                    3 chapter 11, and to have a chapter 11 trustee appointed to administer Kane’s post-petition salary

                                                                                    4 and other Kane assets that are property of the estate.

                                                                                    5            5.        Kane intends to oppose the Zions’ Motion.

                                                                                    6            6.        Under normal motion practice under the local rules, giving 28-days’ notice of the

                                                                                    7 Zions’ Motion would require Zions to set the Zions’ Motion for hearing on the next available date

                                                                                    8 on the Court’s self-calendaring system for chapter 7 motions in the main case, which would be

                                                                                    9 April 6, 2021.
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10            7.        Having a hearing on April 6, 2021, would allow at least one bi-monthly Kane
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 salary payment in April 2021 to be made under the NHL Contract without the Court having a
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 chance first to consider the Zions’ Motion.

                                                                                   13            8.        Zions through legal counsel has notified Kane’s legal counsel that Zions’ intended
                                                   (323) 852-1000




                                                                                   14 to ask the Court to advance the hearing on the Zions’ Motion so that the Court would hear and

                                                                                   15 consider the Zions’ Motion in late March 2021, before any April 2021 salary payments would be

                                                                                   16 due to Kane under the NHL Contract.

                                                                                   17            9.        The Parties have met and conferred about Kane opposing the Zions’ Motion and

                                                                                   18 the appropriate timing for a hearing on the Zions’ Motion, in light of the issues in the pending

                                                                                   19 chapter 7 case and those to be raised in the Zion’s Motion, and the schedule of the lawyer for

                                                                                   20 Kane, Stephen D. Finestone, of Finestone Hayes LLP.

                                                                                   21            10.       Finestone is scheduled to be out of town on a pre-planned vacation from Thursday,

                                                                                   22 March 11, 2021, through Monday, March 15, 2021, returning on Tuesday, March 16, 2021.

                                                                                   23            11.       Zions and Kane have stipulated and agreed to advance the hearing on the Zions’

                                                                                   24 Motion to late March 2021, earlier than the next available hearing date on the Court’s self-

                                                                                   25 calendaring system --- April 6, 2021 --- and to request that the Court so order, as otherwise stated

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 34     Filed: 02/26/21    Entered: 02/26/21 11:21:44        Page 3 of 14
                                                                                        4135361.1 | 031205-0132                             3
                                                                                    1 in the Stipulation and in the Proposed form of Order.1 Copies of the Stipulation and the Proposed

                                                                                    2 form of Order are attached hereto as Exhibits 1 and 2, respectively.

                                                                                    3            12.       Zions is filing and serving the Zions’ Motion contemporaneously with this

                                                                                    4 Stipulation, and will give notice of the hearing date, and opposition and reply dates set by the

                                                                                    5 Court.

                                                                                    6

                                                                                    7                                    COMPLIANCE WITH BLR 9006-1
                                                                                    8            BLR 9006-1 requires explanation of:

                                                                                    9            (1) The reason for the particular enlargement or shortening of time requested;
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10            (2) Previous time modifications related to the subject of the request, whether by
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            Stipulation or Court order; (3) The effect of the requested time modification on the
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12            schedule for the case or proceeding; and (4) Where the request is not made by

                                                                                   13            stipulation, the efforts made to speak with the respondent, and if the movant has
                                                   (323) 852-1000




                                                                                   14            spoken with the respondent, the reasons given for any refusal to agree to the

                                                                                   15            request.

                                                                                   16            This Application is based on a Stipulation with Debtor Kane, which accompanies this

                                                                                   17 Application. The rationale for this Application is discussed above, concerning the timing of

                                                                                   18 Debtor Kane’s professional hockey salary payments and the Zions request to convert the case to

                                                                                   19 chapter 11 so that such salary would be administered as property of the bankruptcy estate. There

                                                                                   20 have been no other requests for shortening time regarding that or the Motion, and shortening time

                                                                                   21

                                                                                   22
                                                                                                 1
                                                                                                   In the Stipulation, the Parties have recognized that determining a hearing date is in the
                                                                                   23
                                                                                        sound discretion of the Court, and that any change in what would otherwise be the date for hearing
                                                                                   24   of the Zions’ Motion would be based on the convenience of the Court and its calendar and
                                                                                        schedule. In that regard the Parties state their preferences for the Court to set such a hearing on
                                                                                   25   the Zions’ Motion for Monday, March 29, or Tuesday, March 30, or Wednesday, March 31. The
                                                                                        Parties would also prefer that the Court (A) set Wednesday, March 17, 2021, as the last day for
                                                                                   26   Kane (or any other party in interest) to file and serve opposition to the Zions’ Motion, and (B) set
                                                                                        Wednesday, March 24, 2021, for Zions to file any reply to any opposition filed by any party in
                                                                                   27
                                                                                        interest, or (C) such other dates convenient to the Court’s calendar, in light of the hearing date set
                                                                                   28   by the Court.


                                                                                  Case: 21-50028          Doc# 34    Filed: 02/26/21    Entered: 02/26/21 11:21:44      Page 4 of 14
                                                                                        4135361.1 | 031205-0132                            4
                                                                                    1 is not expected to have an effect on the schedule for the case, except as to requiring compliance

                                                                                    2 with the requirements for a chapter 11 proceeding.

                                                                                    3            WHEREFORE, Zions Bank respectfully request that the Court grant the Application and
                                                                                    4 enter an order shorten time for the hearing on the Motion pursuant to the Stipulation, setting the

                                                                                    5 hearing date, the opposition date, and the reply date pursuant to the Court’s discretion.

                                                                                    6

                                                                                    7 DATED: February 25, 2021                    Respectfully submitted.

                                                                                    8                                             FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                                  MICHAEL GERARD FLETCHER
                                                                                    9
                                                                                                                                  REED S. WADDELL
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                                                                  By:          /s/ Michael Gerard Fletcher
                                                                                   12                                                   MICHAEL GERARD FLETCHER
                                                                                   13                                                   Attorneys for creditor Zions Bancorporation, N.A.
                                                   (323) 852-1000




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 34   Filed: 02/26/21   Entered: 02/26/21 11:21:44      Page 5 of 14
                                                                                        4135361.1 | 031205-0132                          5
                 EXHIBIT 1
Case: 21-50028   Doc# 34   Filed: 02/26/21   Entered: 02/26/21 11:21:44   Page 6 of 14
                                                                                         6
  1 Michael Gerard Fletcher, (State Bar No. 070849)
      mfletcher@frandzel.com
  2 Reed S. Waddell, (State Bar No. 106644)
      rwaddell@frandzel.com
  3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
    1000 Wilshire Boulevard, Nineteenth Floor
  4 Los Angeles, California 90017-2427
    Telephone: (323) 852-1000
  5 Facsimile: (323) 651-2577

  6 Attorneys for creditor ZIONS
    BANCORPORATION, N.A., dba
  7 California Bank & Trust

  8
                                   UNITED STATES BANKRUPTCY COURT
  9
                                   NORTHERN DISTRICT OF CALIFORNIA
 10
                                             SAN JOSE DIVISION
 11

 12
      In re                                              Case No. 21-50028-SLJ
 13
      EVANDER FRANK KANE,                                Chapter 7
 14
                         Debtor.                         Hon. Stephen L. Johnson
 15
                                                         STIPULATION TO SHORTEN TIME
 16                                                      FOR HEARING ON ZIONS
                                                         BANCORPORATION, N.A.’S MOTION
 17                                                      TO CONVERT CASE TO CHAPTER 11
                                                         AND TO APPOINT CHAPTER 11
 18                                                      TRUSTEE

 19                                                      [B.L.R. 9006-1]

 20                                                      [No hearing requested]

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028          Doc# 34    Filed: 02/26/21   Entered: 02/26/21 11:21:44    Page 7 of 14
      4133919.1 | 031205-0132                           1                                         7
                                                                                    1            TO: THE HONORABLE STEPHEN L. JOHNSON, UNITED STATES

                                                                                    2 BANKRUPTCY JUDGE.

                                                                                    3

                                                                                    4            Creditor Zions Bancorporation, N.A., dba California Bank & Trust (“Zions”) and Debtor

                                                                                    5 Evander Kane (“Debtor” or “Kane” and with Zions collectively the “Parties”) through their

                                                                                    6 respective legal counsel of record, hereby stipulate and agree as follows.

                                                                                    7            1.        Debtor Kane initiated this chapter 7 proceeding by filing his petition under

                                                                                    8 chapter 7 on January 9, 2021.

                                                                                    9            2.        Zions is a creditor of Debtor Kane admittedly owed at least $4.25 million (see
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 Schedules E/F: Creditors Who Have Unsecured Claims; Doc. # 1; p. 33 of 73; creditor para. 4.24).
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 Zions intends to file a motion to convert this case to one under chapter 11 pursuant to 11 U.S.C.
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 § 706(b) and to appoint a chapter 11 trustee pursuant to 11 U.S.C. § 1104 (“Zions’ Motion”).

                                                                                   13            3.        Kane is a professional hockey player on the roster of the San Jose Sharks. Kane is
                                                   (323) 852-1000




                                                                                   14 paid his salary twice monthly under his National Hockey League contract to play professional

                                                                                   15 hockey for the San Jose Sharks (“NHL Contract”).

                                                                                   16            4.        The Zions’ Motion is designed, in large part, to bring into the estate Kane’s post-

                                                                                   17 petition salary under the NHL Contract through conversion of this chapter 7 proceeding to

                                                                                   18 chapter 11, and to have a chapter 11 trustee appointed to administer Kane’s post-petition salary

                                                                                   19 and other Kane assets that are property of the estate.

                                                                                   20            5.        Kane intends to oppose the Zions’ Motion.

                                                                                   21            6.        Under normal motion practice under the local rules, giving 28-days’ notice of the

                                                                                   22 Zions’ Motion would require Zions to set the Zions’ Motion for hearing on the next available date

                                                                                   23 on the Court’s self-calendaring system for chapter 7 motions in the main case, which would be

                                                                                   24 April 6, 2021.

                                                                                   25            7.        Having a hearing on April 6, 2021, would allow at least one bi-monthly Kane

                                                                                   26 salary payment in April 2021 to be made under the NHL Contract without the Court having a

                                                                                   27 chance first to consider the Zions’ Motion.

                                                                                   28

                                                                                  Case: 21-50028          Doc# 34     Filed: 02/26/21    Entered: 02/26/21 11:21:44        Page 8 of 14
                                                                                        4133919.1 | 031205-0132                             2                                                8
                                                                                    1            8.        Zions through legal counsel has notified Kane’s legal counsel that Zions’ intended

                                                                                    2 to ask the Court to advance the hearing on the Zions’ Motion so that the Court would hear and

                                                                                    3 consider the Zions’ Motion in late March 2021, before any April 2021 salary payments would be

                                                                                    4 due to Kane under the NHL Contract.

                                                                                    5            9.        The Parties have met and conferred about Kane opposing the Zions’ Motion and

                                                                                    6 the appropriate timing for a hearing on the Zions’ Motion, in light of the issues in the pending

                                                                                    7 chapter 7 case and those to be raised in the Zion’s Motion, and the schedule of the lawyer for

                                                                                    8 Kane, Stephen D. Finestone, of Finestone Hayes LLP.

                                                                                    9            10.       Finestone is scheduled to be out of town on a pre-planned vacation from Thursday,
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 March 11, 2021, through Monday, March 15, 2021, returning on Tuesday, March 16, 2021.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            11.       Zions and Kane hereby stipulate and agree to advance the hearing on the Zions’
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 Motion to late March 2021, earlier than the next available hearing date on the Court’s self-

                                                                                   13 calendaring system --- April 6, 2021 --- and to request that the Court so order.
                                                   (323) 852-1000




                                                                                   14            12.       The Parties recognize that determining a hearing date is in the sound discretion of

                                                                                   15 the Court, and that any change in what would otherwise be the date for hearing of the Zions’

                                                                                   16 Motion would be based on the convenience of the Court and its calendar and schedule. In that

                                                                                   17 regard the Parties state their preferences for the Court to set such a hearing on the Zions’ Motion

                                                                                   18 for Monday, March 29, or Tuesday, March 30, or Wednesday, March 31.

                                                                                   19            13.       The Parties would also prefer that the Court (A) set Wednesday, March 17, 2021,

                                                                                   20 as the last day for Kane (or any other party in interest) to file and serve his opposition to the

                                                                                   21 Zions’ Motion, and (B) set Wednesday, March 24, 2021, for Zions to file any reply to the Kane

                                                                                   22 opposition or to that filed by any other party in interest, or (C) such other dates convenient to the

                                                                                   23 Court’s calendar, in light of the hearing date set by the Court.

                                                                                   24            14.       Zions is filing and serving the Zions’ Motion contemporaneously with this

                                                                                   25 Stipulation, and will give notice of the hearing date, and opposition and reply dates set by the

                                                                                   26 Court.

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 34    Filed: 02/26/21     Entered: 02/26/21 11:21:44        Page 9 of 14
                                                                                        4133919.1 | 031205-0132                             3                                               9
                                                                                   1            WHEREFORE, the Parties respectfully request that the Court so order.

                                                                                   2            IT IS SO STIPULATED.

                                                                                   3 DATED: February __,
                                                                                                     25 2021                    Respectfully submitted.

                                                                                   4                                            FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                                MICHAEL GERARD FLETCHER
                                                                                   5
                                                                                                                                REED S. WADDELL
                                                                                   6

                                                                                   7
                                                                                                                                By:       /s/ Michael Gerard Fletcher
                                                                                   8                                                  MICHAEL GERARD FLETCHER
                                                                                   9                                                  Attorneys for creditor Zions Bancorporation, N.A.

                                                                                  10 DATED: February , 2021                   Respectfully submitted.
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11                                            FINESTONE HAYES LLP
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12

                                                                                  13
                                                   (323) 852-1000




                                                                                  14                                            By:
                                                                                                                                      STEPHEN D. FINESTONE
                                                                                  15                                                  Attorneys for Debtor Evander Kane
                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                  Case: 21-50028          Doc# 34   Filed: 02/26/21 Entered: 02/26/21 11:21:44      Page 10 of
                                                                                       4133919.1 | 031205-0132                    14  4                                            10
                 EXHIBIT 2
Case: 21-50028   Doc# 34   Filed: 02/26/21 Entered: 02/26/21 11:21:44   Page 11 of
                                         14                                          11
 1 Michael Gerard Fletcher (State Bar No. 070849)
    mfletcher@frandzel.com
 2 Reed S. Waddell, (State Bar No. 106644)
     rwaddell@frandzel.com
 3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
   1000 Wilshire Boulevard, Nineteenth Floor
 4 Los Angeles, California 90017-2427
   Telephone: (323) 852-1000
 5 Facsimile: (323) 651-2577

 6 Attorneys for party in interest ZIONS
   BANCORPORATION, N.A. dba
 7 California Bank & Trust

 8
                                  UNITED STATES BANKRUPTCY COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11

12
     In re                                            Case No. 21-50028- SLJ
13
     Evander Frank Kane,                              Chapter 7
14
                        Debtor.                       The Hon. Stephen L. Johnson
15
                                                      ORDER GRANTING EX PARTE
16                                                    APPLICATION TO SHORTEN TIME
                                                      FOR HEARING ON ZIONS BANK’S
17                                                    MOTION TO CONVERT THE CASE TO
                                                      CHAPTER 11 AND APPOINT A
18                                                    CHAPTER 11 TRUSTEE
19                                                    [B.L.R. 9006-1]
20                                                    [No hearing required]

21

22

23

24

25

26

27

28

Case: 21-50028          Doc# 34   Filed: 02/26/21 Entered: 02/26/21 11:21:44   Page 12 of
     4135307.1 | 031205-0132                    14  1                                       12
                                                                                   1            The Court considered Zions Bank’s (“Zions”) Ex Parte Application To Shorten Time For

                                                                                   2 Hearing On Zions Bank’s Motion To Convert The Case To Chapter 11 And Appoint A Chapter 11

                                                                                   3 Trustee (“Application”), and the Application’s accompanying (1) Stipulation To Shorten Time For

                                                                                   4 Hearing On Zions Bancorporation, N.A.’s Motion To Convert Case To Chapter 11 And To

                                                                                   5 Appoint Chapter 11 Trustee (“Motion”) executed by the legal counsel for Zions and for Debtor

                                                                                   6 Evander Kane (“Kane”) (“Stipulation”); (2) supporting declaration of Michael Gerard Fletcher;

                                                                                   7 (3) [Proposed] Order Granting Application To Shorten Time For Hearing On Zions Bank’s

                                                                                   8 Motion To Convert The Case To Chapter 11 And Appoint A Chapter 11 Trustee. Finding that

                                                                                   9 Zions has also filed with the Court and served on the parties in this case the Motion, and that good
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 cause exists to shorten time on the hearing of the Motion;
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11            IT IS HEREBY ORDERED that:
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12            1.        The Application is granted.

                                                                                  13            2.        The Zions Bank Motion To Convert The Case To Chapter 11 And Appoint A
                                                   (323) 852-1000




                                                                                  14 Chapter 11 Trustee shall be heard in Courtroom 9 of this Court on _______________, 2021, at

                                                                                  15 _______________ a.m./p.m. by video or telephone pursuant to this Court’s Fourth Amended

                                                                                  16 General Order 38, dated as of September 23, 2020.

                                                                                  17            3.        Written opposition to the Motion shall be filed and served by any party opposing

                                                                                  18 the Motion by _______________, 2021. Replies to any oppositions shall be filed and served by

                                                                                  19 __________________, 2021.

                                                                                  20            4.        Zions Bank shall give written notice of this Order to the parties in this case on

                                                                                  21 whom Zions served the Motion within 24 hours of it being entered.

                                                                                  22                                             **END OF OR DER **
                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                  Case: 21-50028          Doc# 34     Filed: 02/26/21 Entered: 02/26/21 11:21:44            Page 13 of
                                                                                       4135307.1 | 031205-0132                      14  2                                                     13
                                                                                   1                                          Court Service List
                                                                                   2

                                                                                   3 ECF Notifications.

                                                                                   4

                                                                                   5

                                                                                   6

                                                                                   7

                                                                                   8

                                                                                   9
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12

                                                                                  13
                                                   (323) 852-1000




                                                                                  14

                                                                                  15

                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                  Case: 21-50028          Doc# 34   Filed: 02/26/21 Entered: 02/26/21 11:21:44   Page 14 of
                                                                                       4135307.1 | 031205-0132                    14  3                                       14
